[image_002.jpg] EXHIBIT 10.32



  



Letter of Tender for Exchange for

 

Cryoport, Inc.

20382 Barents Sea Circle

Lake Forest, California 92630

 

Ladies and Gentlemen:

 

As holder of the note or notes described below (the “Note(s)”), I am tendering
such note or notes in exchange for shares and warrants for shares of Cryoport,
Inc. (the “Company”) as described in the Company’s Exchange Offer Letter Dated
September 11, 2013 (the “Offer Letter”). Terms used herein have the meaning set
forth in the Offer Letter

 



Note(s) Tendered $ Note Dated 9/16/ 2013     $ Accrued Interest through  9/23/
2013*     $ Total       *Interest accrued through 9/23/2013, the anticipated
closing date of exchange

 



1. Representations and Warranties. By signing below, the undersigned
acknowledges and represents to the Company that:

 

I am the sole owner of the Note(s) free and clear of any and all liens, charges,
pledges, and encumbrances and I have not transferred or assigned the Note(s).

 

I have received, and are familiar with the terms of the offered exchange
contained in the Offer Letter, and the publicly available filings by the Company
with the Securities Exchange Commission (collectively the “Disclosure
Documents”) and have relied only on the information contained therein;

 

I am in a financial position to hold the Securities for an indefinite period of
time and are able to bear the economic risk and withstand a complete loss of its
investment in the Securities;

 

I believe, either alone or with the assistance of such professional advisor I
may have engaged to advise me, that I have such knowledge and experience in
financial and business matters that I am capable of reading and interpreting the
Disclosure Documents and evaluating the merits and risks of investing in the
Securities;

 

 

 



20382 Barents Sea Circle Lake Forest California 92630 -- cryoport.com --
info@cryoport.com -- 949.470.2300



 



 

 

 

I have obtained, to the extent I deem necessary, professional advice with
respect to the risks inherent in the investment in the Securities, and the
suitability of the investment in the Securities in light of my financial
condition and investment needs;

 

I understand that there is no assurance that any registration statement will be
filed by the Company to permit me to resell the common stock of the Company that
will be issued at the closing or that may be issued upon exercise of the Warrant
or that, if a registration statement is filed, that it will become and remain
effective or that there will be a market for such common stock when the
undersigned may undertake efforts to resell such common stock;

 

I realize that (1) the purchase of the Securities should be considered a
long-term investment, (2) I must bear the economic risk of investment for an
indefinite period of time because the Securities will not have been registered
under the Securities Act of 1933 and, therefore, cannot be sold unless they are
subsequently registered under said Act or an exemption from such registration is
available and (3) the transferability of the Securities and such shares is
restricted absent an effective registration statement or qualification for an
exemption from registration;

 

I have been advised that the offering and issuance of Securities has not been
registered under the Securities Act of 1933 or the relevant state securities
laws but are being offered and issued pursuant to exemptions from such laws and
that the Company’s reliance upon such exemptions is predicated in part on the
undersigned’s representations as contained herein;

 

I am acquiring the Securities for my own account and for investment and the
Securities are being purchased by me in my name solely for my own beneficial
interest and not as nominee for, or on behalf of, or for the beneficial interest
of, or with the intention to transfer to, any other person, trust or
organization;

 

I understand that the representations contained below are made for the purpose
of qualifying me as an “accredited investor” as that term is defined in
Regulation D of the General Rules and Regulations under the Securities Act of
1933 and that the statement or statements initialled below are true and correct
in all respects;

 

I understand that certificates evidencing the Securities may bear the following
or any similar legend (in addition to any other legends that may be required):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

I did not acquire the Notes as a result of any general solicitation or general
advertising; and

 



 

 

 

Since the date on which I first learned about the opportunity to acquire the
Note(s), I have not engaged in any short sales involving the Company’s
securities. I will not engage in any purchases or sales involving the securities
of the Company (including short sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. I will not use any of the
Securities acquired pursuant to this exchange to cover any short position in the
Common Stock of the Company if doing so would be in violation of applicable
securities laws. For purposes hereof, “short sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the 1934 Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
1934 Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 

Accredited Investor Status.

 

Accredited individual investors must initial either or both of the following two
statements:

 



_____ (1) I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in each of the most recent two years or joint income with my spouse of more than
$300,000 in each of such years and I reasonably expect to have an individual
income in excess of such amounts for the current year.     _____ (2) I certify
that I am an accredited investor because I have an individual net worth, or my
spouse and I have a combined individual net worth, in excess of one million
dollars. For purposes of this questionnaire, “net worth” excludes the equity in
my or our primary residence.



 

Accredited partnerships, corporations or other entities must initial one or more
of the following statements:

 



______ (1) The undersigned hereby certifies that all of the beneficial equity
owners of the undersigned qualify as accredited individual investors under items
(a)1 or (a)2 above. (Subscribers attempting to qualify under this item may be
required to provide additional information beyond the equity owner of the
Subscriber.     ______ (2) The undersigned is a bank or savings and loan
association as defined in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the
Act acting either in its individual or fiduciary capacity.     ______ (3) The
undersigned is an insurance company as defined in Section 2(13) of the Act.    
______ (4) The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act.     ______ (5)   This instrument has been duly
authorized by all necessary action on the part of the undersigned, has been duly
executed by an authorized officer or representative of the undersigned, and is a
legal, valid and binding obligation of the undersigned enforceable in accordance
with its terms.



 



 

 

 

I HEREBY REQUEST THE COMPANY TO EXCHANGE THE NOTE(S) ON THE TERMS AND CONDITIONS
DESCRIBED IN THE OFFER LETTER.

 

 

 



    (Investor’s name as it appears on the Note)                   (Signature and
title, if applicable)  



 



 



 